398 F.2d 226
Cecil B. SANNER and Mary W. Sanner, Appellants,v.The TRUSTEES OF the SHEPPARD AND ENOCH PRATT HOSPITAL, Appellee.
No. 12207.
United States Court of Appeals Fourth Circuit.
Argued June 20, 1968.
Decided July 1, 1968.
Certiorari Denied December 9, 1968.

See 89 S. Ct. 453.
D. Robert Cervera, Washington, D. C., (Joseph I. Huesman, Baltimore, Md., on the brief) for appellants.
Norman P. Ramsey, Baltimore, Md., (James D. Peacock and Cleaveland D. Miller; and Semmes, Bowen & Semmes, Baltimore, Md., on the brief) for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
Except for an important statutory relaxation1 in 1966, Maryland judicially adheres to the so called doctrine of charitable immunity. Ordinarily such a matter is one of state law. Erie R. R. v. Tompkins, 304 U.S. 64, 58 S. Ct. 817, 82 L. Ed. 1188 (1938). We have carefully considered plaintiff's interesting contention that the state of Maryland may not constitutionally cling to this judge-made, and increasingly questioned, doctrine. We reject the contention and affirm the granting of summary judgment in favor of the charitable institution, D.C., 278 F. Supp. 138.


2
Affirmed.



Notes:


1
 Maryland Code Annotated Art. 43 § 556A (Supp.1966)